Citation Nr: 1036038	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  04-19 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to January 
1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the above claims.

The issue of entitlement to service connection for a 
kidney disorder, to include as secondary to service-
connected diabetes mellitus, has been raised by the 
record, specifically a November 2003 claim for benefits, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over this issue and it is referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

Specifically, further development is warranted as actions 
requested in the Board's previous remand order of January 2009 
have not been fully performed.  Stegall v. West, 11 Vet. App. 
268, 271 (1998) (remand by the Board confers on an appellant the 
right to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure compliance 
with those terms).  

In the January 2009 remand order, the Board specifically directed 
that (1) the Veteran should be provided with notice as to the 
elements of a claim for service connection for heart disease and 
hypertension on a secondary basis, to include claims based on 
aggravation, and (2) a medical opinion should be obtained from a 
physician, as opposed to a nurse practitioner.  

The Board acknowledges that a notice letter was sent to the 
Veteran in February 2009, and the Veteran was provided with 
another VA examination in October 2009.  However, the notice 
provided did not fully inform the Veteran of the evidence 
necessary to substantiate the claim.  Upon remand, the Veteran 
should be informed that a claim for service connection on a 
secondary basis requires evidence that shows:  (1) a current 
disability exists, and (2) the current disability was either (a) 
caused by or (b) aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Additionally, the October 2009 opinion and April 2010 addendum 
from the VA examiner failed to adequately consider the Veteran's 
treatment records from Peacehill Medical Group dated from August 
2002 to October 2002.  The opinion states that the Veteran was 
diagnosed with diabetes in 2003, but his private treatment 
records show a preliminary diagnosis of diabetes in August 2002 
that was confirmed in October 2002.  Furthermore, the Veteran 
asserted that he has a long history of diabetic neuropathy 
symptomatology and that he was told that his blood sugar levels 
were borderline for diabetes in 1999.  These statements were also 
not considered in the Ocotber 2009 opinion or April 2010 
addendum.  Therefore, the October 2009 VA examiner does not 
appear to have been aware of the Veteran entire past medical 
history and misstated a relevant fact in rendering the opinion 
that the Veteran's heart disease and hypertension are not related 
to or aggravated by his service-connected diabetes.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).   

VA should also contact the Veteran to obtain records of any 
previous treatment for diabetes or diabetic neuropathy, any labs 
showing symptoms of diabetes, including those referenced by the 
Veteran, as well as the records of the Veteran's myocardial 
infarctions in 2002 and 2003 and angiolplasty in 2002. 

Lastly, the January 2009 Board remand specifically instructed the 
RO/AMC to obtain a medical opinion from a physician.  
Subsequently, the October 2009 and April 2010 addendum were 
issued by a nurse practioner, and the addendum was reviewed and 
approved by a staff physician.  However, there is no indication 
that the physician reviewed the claims folder and was 
consequently aware of the Veteran's entire medical history and 
all relevant facts.  Upon remand, the Veteran's examination and 
the etiological opinion should be provided by a physician who has 
reviewed the Veteran's claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a notice letter 
informing the Veteran of the evidence 
necessary to substantiate a claim for service 
connection on a secondary basis, to include 
evidence that shows that (1) a current 
disability exists, and (2) the current 
disability was either (a) caused by or (b) 
aggravated by a service-connected disability.

2.  Ask the Veteran to provide any private 
medical records, or sufficient information 
for VA to obtain any private medical records, 
not already in the claims file showing 
treatment or evaluation of the Veteran's 
diabetes, diabetic neuropathy, heart disease, 
or hypertension.  In particular, the Veteran 
should be asked to submit records or record 
information pertaining to his myocardial 
infarction and angioplasty in 2002 and 
myocardial infarction in 2003 and any labs 
prior to 2003 showing his fasting and/or non-
fasting glucose levels or any other 
treatments of symptoms related to his 
diabetes or diabetic neuropathy.  Where 
appropriate, make reasonable efforts to 
obtain these records. 

3.  Ask the Veteran to identify all VA 
providers who have treated him for a heart 
disability, hypertension and diabetes 
mellitus.  Thereafter, the identified records 
must be obtained and associated with the 
claims file.

3.  Then, provide the Veteran with an 
appropriate VA examination.  The examiner is 
requested to provide an opinion as to the 
diagnosis, date of onset, and etiology of any 
cardiac or pulmonary disability found to be 
present, specifically hypertension and/or 
heart disease.

The examiner should state whether it is at 
least as likely as not (50 percent or greater 
probability) that any diagnosed condition was 
caused or aggravated by his service-connected 
diabetes mellitus, type II.  This statement 
should specifically include an opinion as to 
whether it is at least as likely as not that 
the progression of the Veteran's hypertension 
and/or heart disease represents an increase 
beyond normal progress as a result of his 
service-connected diabetes mellitus, type II. 

If such aggravation is found, the examiner 
should address the following medical issues: 
(1) Any baseline manifestations of the 
veteran's hypertension and/or heart disease 
found prior to aggravation; (2) The increased 
manifestations which, in the examiner's 
opinion, are proximately due to the service-
connected diabetes mellitus, type II based on 
medical considerations; and (3) The medical 
considerations supporting an opinion that 
increased manifestations of hypertension 
and/or heart disease are proximately due to 
service-connected diabetes mellitus, type II.

The examiner should consider and address the 
Veteran's lay statements of record regarding 
the onset of his symptoms, any new evidence 
submitted by the Veteran, and the treatment 
records from Peacehill Medical Group dated 
August 2002 to October 2002, showing a 
preliminary diagnosis of diabetes and a 
fasting glucose level of 164. 

4.  The RO/AMC should read all medical 
opinions obtained to ensure that the remand 
directives have been accomplished, and should 
return the case for further action if all 
questions posed are not answered, or if the 
opinions requested have not been provided by 
a physician.  

5.  Finally, readjudicate the claim on 
appeal.  If the claim remains denied, provide 
the Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

